DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a response to communications dated 02/24/2020.  Claims 1-20 are pending in the application.

Information Disclosure Statement
The information disclosure statement filed 02/24/2020 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  It has been considered and placed in the application file.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,574,654. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following rationales.
Instant Application Claim 1 Claims
‘564 Patent Claim 1 Claims
A method comprising:
An apparatus comprising: 
establishing, at a user equipment device ("UE"), a radio bearer to communicate with a mobile communication network,
establishes a radio bearer to communicate with a mobile communication network,
the radio bearer comprising 
a Packet Data Convergence Protocol ("PDCP") entity, 
a first Radio Link Control ("RLC") entity and 
a second RLC entity being associated with said PDCP entity, 
a first logical channel being associated with said first RLC entity, and 
a second logical channel being associated with said second RLC entity;
the radio bearer comprising 
a Packet Data Convergence Protocol ("PDCP")  entity, 
a first Radio Link Control ("RLC") protocol entity and 
a second RLC  entity being associated with said PDCP  entity, a first logical channel being associated with said first RLC  entity, and a second logical channel being associated with said second RLC  entity;  
receiving, at the UE, a first control signal from the mobile communication network;
receives a first control signal from the mobile communication network;
submitting, from the PDCP entity, a PDCP data protocol data unit ("PDU") to the first RLC entity for transmission; submitting, from the PDCP entity and in response to the first control signal, the PDCP data PDU to the second RLC entity for transmission;
duplicates PDCP data protocol data units ("PDUs") in the PDCP protocol entity, and submits the duplicated PDCP data PDUs to the first RLC protocol entity and the second RLC protocol entity for transmission, in response to the first control signal,
receiving, at the PDCP entity and from one of the first RLC entity and the second RLC entity, a confirmation of successful delivery of the PDCP data PDU, and indicating to the other one of the first RLC entity and the second RLC entity to discard a duplicate PDCP data PDU corresponding to the successfully delivered PDCP data PDU.
wherein the PDCP entity receives, from one of the first RLC protocol entity and the second RLC protocol entity, a confirmation of successful delivery of one or more PDCP data PDUs, and wherein the PDCP entity indicates to the other one of the first RLC protocol entity and the second RLC protocol entity to discard one or more duplicated PDCP data PDUs corresponding to the successfully delivered one or more PDCP data PDUs.




Rationales:
From the above claim comparison, one can see that the claim scope of claim 1 of the instant application overlaps with the claim scope of claim 1 of the ‘564 patent.  There are differences between the claim depicted in the bolded words and the strike-through words.  The difference depicted in the bolded words appears to be using different wording but meaning is either similar or the same.  It is deemed obvious to those skilled in the art of claim drafting to draft claims in a subsequent application from reading claims from a prior-filed application issued into a patent using different wording but meaning is similar or the same.  A motivation for doing so would be to seek a well-rounded protection for a disclose invention.  Moreover, the difference depicted in the strike-through words appears to be broadening claim by omitting limitations.  Nevertheless, it has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184(CCPA).  Also note Ex Parte Rainu, 168 USPQ 375 (Bd. App. 1969); omission of a reference whose function is not needed would be an obvious variation.  In addition, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. 
As per dependent claims 2-14, the claims are deemed obvious over the dependent claims 2-3, 5-7, 9-12, 8, 14, and 17, respectively of the ‘564 patentfor the same rationales applied to base claim 1 as discussed above.


Instant Application Claim 15 Claims
‘564 Patent Claim 1 Claims
An apparatus comprising: a transceiver that communicates with a mobile communication network; and a processor that:
An apparatus comprising: a transceiver that communicates with a mobile communication network; and a processor that:
establishes a radio bearer to communicate with the mobile communication network,
establishes a radio bearer to communicate with a mobile communication network,
the radio bearer comprising 
a Packet Data Convergence Protocol ("PDCP") entity, a first Radio Link Control ("RLC") entity and a second RLC entity being associated with said PDCP entity, 
a first logical channel being associated with said first RLC entity, and 
a second logical channel being associated with said second RLC entity;
the radio bearer comprising 
a Packet Data Convergence Protocol ("PDCP")  entity, a first Radio Link Control ("RLC")  entity and a second RLC  entity being associated with said PDCP  entity, a first logical channel being associated with said first RLC  entity, and a second logical channel being associated with said second RLC  entity;
receives a first control signal from the mobile communication network;
receives a first control signal from the mobile communication network;
submits a PDCP data protocol data unit ("PDU") in the PDCP entity to the first RLC entity for transmission; and submits, in response to the first control signal, the PDCP data PDU to the second RLC entity for transmission,
duplicates PDCP data protocol data units ("PDUs") in the PDCP protocol entity, and submits the duplicated PDCP data PDUs to the first RLC protocol entity and the second RLC protocol entity for transmission, in response to the first control signal,
the PDCP data PDU, and wherein the PDCP entity indicates to the other one of the first RLC entity and the second RLC entity to discard a duplicate PDCP data PDU corresponding to the successfully delivered PDCP data PDU.
wherein the PDCP entity receives, from one of the first RLC protocol entity and the second RLC protocol entity, a confirmation of successful delivery of one or more PDCP data PDUs, and wherein the PDCP entity indicates to the other one of the first RLC protocol entity and the second RLC protocol entity to discard one or more duplicated PDCP data PDUs corresponding to the successfully delivered one or more PDCP data PDUs.


Rationales:
From the above claim comparison, one can see that the claim scope of claim 15 of the instant application overlaps with the claim scope of claim 1 of the ‘564 patent.  There are differences between the claim depicted in the bolded words and the strike-through words.  The difference depicted in the bolded words appears to be using different wording but meaning is either similar or the same.  It is deemed obvious to In re Karlson, 136 USPQ 184(CCPA).  Also note Ex Parte Rainu, 168 USPQ 375 (Bd. App. 1969); omission of a reference whose function is not needed would be an obvious variation.  In addition, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. 
As per dependent claims 16-20, the claims are deemed obvious over the dependent claims 2, 4-6, and 9, respectively of the ‘564 patent for the same rationales applied to base claim 1 as discussed above.

Allowable Subject Matter
It is noted that claims 1-20 of the instant application claims variously and essentially the same limitations of those in claims 1-17 of the ‘564 patent.  Should a response to this Office Action overcome all of the above issues, the instant application shall be placed in a favorable condition for allowance for at least the same rationales applied in the allowance of the ‘564 patent.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Decarreau et al. (US 2020/0145146).
Dudda et al. (US 10,433,176).
Intel Corporation, Packet duplication for URLLC in DC and CA deployment, 3GPP TSG-RAN WG2 NR Ad-hoc, R2-1700336, 3 pages, January 2017.
LG Electronics Inc., Packet duplication in NR, 3GPP TSG-RAN WG2 NR Ad Hoc, R2-1700423, 3 pages, January 2017.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.





/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        August 11, 2021